       Case 3:21-cv-00071-WHA-CSC Document 7 Filed 03/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

WARREN LOUIS HAMPTON,                        )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )      CASE NO. 3:21-CV-71-WHA-CSC
                                             )
TUSKEGEE AL. SHERIFF                         )
DEPARTMENT, et al.,                          )
                                             )
       Defendants.                           )

                                            ORDER

       This case is before the court on the Recommendation of the United States Magistrate Judge

entered on March 5, 2021. There being no timely objection filed to the Recommendation and upon

independent review of the file, it is

       ORDERED as follows:

       1. The Recommendation of the Magistrate Judge (Doc. 6) is ADOPTED.

       2. Plaintiff’s Complaint is DISMISSED with prejudice prior to service of process under

28 U.S.C. § 1915(e)(2)(B)(i) & (ii).

       Final Judgment will be entered separately.

       Done, this 26th day of March 2021.




                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIRO UNITED STATES DISTRICT JUDGE
